                                          Case 5:18-cr-00258-EJD Document 965 Filed 08/28/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         UNITED STATES OF AMERICA,
                                   8                                                         Case No. 18-cr-00258-EJD-1
                                                        Plaintiff,
                                   9                                                         ORDER RE DOW JONES’S MOTION
                                                 v.                                          TO UNSEAL
                                  10
                                         ELIZABETH A. HOLMES,                                Dkt. No. 881
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          During the course of these proceedings, Defendants Elizabeth Holmes and Ramesh

                                  15   “Sunny” Balwani filed administrative requests to file certain documents under seal pertaining to

                                  16   their respective motions to sever their trials and the Government’s motion for a psychological

                                  17   evaluation of Holmes pursuant to Federal Rule of Criminal Procedure 12.2(c)(1)(B). The Court

                                  18   granted the administrative requests over the objections of the Government and provisionally sealed

                                  19   these filings to limit the disclosure of (1) information potentially implicating Balwani’s right to a

                                  20   fair trial, and (2) Holmes’s personal medical information in which she has a protected privacy

                                  21   interest. See, e.g., Dkt. No. 234. The Court indicated the sealings were subject to further

                                  22   consideration and future rulings of the Court. See Dkt. No. 268.

                                  23          Dow Jones and Company, Inc. (“Dow Jones”) now moves to intervene for the limited

                                  24   purpose of moving to unseal certain documents in the judicial record. Mot. of Dow Jones & Co.

                                  25   to Intervene for Ltd. Purpose of Seeking to Unseal Judicial Records in the Court’s File, Including

                                  26   the Docket, Mot. to Unseal (“Mot.”), Dkt. No. 881. Among the documents Dow Jones asks the

                                  27   Court to unseal are: (1) all docket entries presently lacking any identifying information (i.e., those

                                  28   Case No.: 18-cr-00258-EJD-1
                                       ORDER RE DOW JONES’S MOT. TO UNSEAL
                                                                         1
                                          Case 5:18-cr-00258-EJD Document 965 Filed 08/28/21 Page 2 of 8




                                   1   appearing only as “Sealed Document”), (2) all submissions associated with the Defendants’

                                   2   motion to sever their trials, and (3) all submissions and the closed hearing transcript associated

                                   3   with the Government’s motion for a psychological evaluation of Holmes pursuant to Rule

                                   4   12.2(c)(1)(B).

                                   5           No party opposes Dow Jones’s intervention. Accordingly, the motion to intervene is

                                   6   GRANTED. As to the motion to unseal, the parties take differing positions. The Government

                                   7   joins Dow Jones’s Motion and urges the Court to resolve the motion prior to jury selection.

                                   8   Holmes does not object to unsealing the filings Dow Jones identified, with a few exceptions;

                                   9   however, she requests that the Court wait to unseal judicial records until after the jury is selected,

                                  10   sworn, and instructed to avoid media reports. Dkt. No. 930. Holmes reasons that a brief delay of

                                  11   unsealing will protect her right to a fair trial at very little cost to the public’s right of access. Id. at

                                  12   1. Holmes is particularly concerned that immediate unsealing will expose potential jurors to a
Northern District of California
 United States District Court




                                  13   spate of media reports about the newly unsealed materials and that this anticipated media exposure

                                  14   will prolong and complicate jury selection and risk seating jurors influenced by the media reports.

                                  15   Id. Balwani opposes the motion to unseal, asserting that the documents must remain under seal to

                                  16   protect his constitutional right to a fair trial. Dkt. No. 932, 934. At the Court’s request, the parties

                                  17   submitted their proposed redactions.

                                  18           The United States Supreme Court has held that the right to attend criminal proceedings “is

                                  19   implicit in the guarantees of the First Amendment.” Richmond Newspapers, Inc. v. Virginia, 448

                                  20   U.S. 555, 556 (1980). The First Amendment right of public access extends to pretrial proceedings

                                  21   as well as documents filed in connection with those proceedings. Associated Press v. U.S. Dist.

                                  22   Ct. for Cent. Dist. of Cal., 705 F.2d 1143, 1145 (9th Cir. 1983); see also Kamakana v. City & Cty.

                                  23   of Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006) (“Historically, courts have recognized a

                                  24   ‘general right to inspect and copy public records and documents, including judicial records and

                                  25   documents.’”) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 & n. 7 (1978)).

                                  26   Access to judicial records, however, is “not absolute.” Kamakana, 447 F.3d at 1178. Criminal

                                  27   proceedings and documents may be closed to the public without violating the First Amendment if:

                                  28   Case No.: 18-cr-00258-EJD-1
                                       ORDER RE DOW JONES’S MOT. TO UNSEAL
                                                                         2
                                          Case 5:18-cr-00258-EJD Document 965 Filed 08/28/21 Page 3 of 8




                                   1   “(1) closure serves a compelling interest; (2) there is a substantial probability that, in the absence

                                   2   of closure, this compelling interest would be harmed; and (3) there are no alternatives to closure

                                   3   that would adequately protect the compelling interest.” Oregonian Publ’g Co v. U.S. Dist. Ct.,

                                   4   920 F.2d 1462, 1466 (9th Cir. 1990) (citing Press-Enter. Co. v. Super. Ct., 478 U.S. 1, 13 (1986)).

                                   5   “The first amendment right of access may sometimes conflict with a defendant’s sixth amendment

                                   6   right to a fair trial.” Associated Press, 705 F.2d at 1145.

                                   7          Dow Jones and Balwani dispute the applicable legal standard. Dow Jones asserts that

                                   8   Oregonian Publishing requires Balwani to provide a compelling reason to seal information related

                                   9   to his motion to sever. Mot. at 13–14. Balwani contends that because none of the information

                                  10   sought to be filed under seal is dispositive, the Court need find only good cause for sealing. Dkt.

                                  11   No. 932, at 2. Regardless, Balwani contends that his constitutional right to a fair trial is a

                                  12   compelling interest that satisfies either standard. When the Court first considered the parties’
Northern District of California
 United States District Court




                                  13   administrative motions to seal, Balwani raised serious concerns that disclosure of the redacted

                                  14   information would compromise his right to a fair trial. Those concerns—particularly concerns

                                  15   regarding the proffered factual basis for Holmes’s Rule 12.2 defense—led the Court to grant

                                  16   severance. See Dkt. No. 369. Having been granted a severance, Balwani can now be assured that

                                  17   his trial will focus solely on the Government’s allegations in the indictment against him.

                                  18   Furthermore, whether any evidence from Holmes’s trial will be admissible in Balwani’s trial is yet

                                  19   to be determined. Balwani will have the opportunity to oppose the introduction of such evidence

                                  20   at his trial and the opportunity to engage in voir dire of potential jurors.

                                  21          Despite the severance and procedural safeguards described above, Balwani continues to

                                  22   maintain that public disclosure of the sealed materials will trigger publicity regarding Holmes’s

                                  23   Rule 12.2 defense that will nevertheless impact his right to a fair trial. Balwani’s interests,

                                  24   however, do not control or override those of Holmes in her separate trial. Holmes has indicated

                                  25   that she does not oppose unsealing nearly all the materials identified in Dow Jones’s motion.

                                  26   Instead, she requests only that the unsealing be deferred until after the jury is selected, sworn, and

                                  27   admonished.

                                  28   Case No.: 18-cr-00258-EJD-1
                                       ORDER RE DOW JONES’S MOT. TO UNSEAL
                                                                         3
                                          Case 5:18-cr-00258-EJD Document 965 Filed 08/28/21 Page 4 of 8




                                   1          Nor do Balwani’s interests override the First Amendment issues Dow Jones raises. There

                                   2   is a possibility that media coverage of Holmes’s Rule 12.2 defense might reach the potential jury

                                   3   pool for Balwani’s trial and influence a potential juror’s perceptions of Balwani and his case.

                                   4   However, Balwani has not made the requisite showing of a “substantial probability” of prejudice

                                   5   resulting from that media coverage and that no other “less restrictive means” can adequately

                                   6   protect that right. See, e.g., Skilling v. United States, 561 U.S. 358, 398 (2010) (finding no

                                   7   presumption of prejudice arising from pervasive negative pre-trial publicity and approving of trial

                                   8   court’s voir dire to empanel an impartial jury); Columbia Broad. Sys., Inc. v. U.S. Dist. Ct. for

                                   9   Cent. Dist. of Cal., 729 F.2d 1174, 1179 (9th Cir. 1984) (“[E]ven when exposed to heavy and

                                  10   widespread publicity[,] many, if not most, potential jurors are untainted by press coverage.”).

                                  11          Upon consideration of the parties’ written submissions and oral arguments, the Court finds

                                  12   it appropriate to unseal (a) all sealed entries on the docket (i.e., those appearing only as “Sealed
Northern District of California
 United States District Court




                                  13   Document”), and (b) the following documents in their entirety:

                                  14

                                  15    Docket No.                                     Document
                                                       [Proposed] Order Granting Defendant Ramesh “Sunny” Balwani’s Motion to
                                  16
                                            191        Sever
                                  17
                                                       Defendant Ramesh “Sunny” Balwani’s Proof of Electronic Service of Sealed
                                  18        192        Documents
                                  19                   Transcript of Proceedings, January 13, 2020
                                            292
                                  20
                                                       Declaration of Jeffrey B. Coopersmith in Support of Defendant Ramesh “Sunny”
                                  21                   Balwani’s Supplemental Memorandum in Support of Motion to Sever and
                                            301
                                                       Administrative Motion to Seal
                                  22
                                                       Supplemental Declaration of Jeffrey B. Coopersmith in Support of Defendant
                                  23
                                            326        Ramesh “Sunny” Balwani’s Reply in Support of Motion to Sever
                                  24
                                                       Declaration of Vanessa Baehr-Jones in Support of United States’ Supplemental
                                  25        343        Brief in Opposition to Defendant Ramesh Balwani’s Motion to Sever

                                  26                   United States’ Motion for Examination of Defendant Elizabeth Holmes Pursuant
                                            384        to Federal Rule of Criminal Procedure 12.2(c) (Government Redacted Version)
                                  27

                                  28   Case No.: 18-cr-00258-EJD-1
                                       ORDER RE DOW JONES’S MOT. TO UNSEAL
                                                                         4
                                            Case 5:18-cr-00258-EJD Document 965 Filed 08/28/21 Page 5 of 8




                                                        Declaration of Kevin M. Downey in Support of Opposition to Government’s
                                   1          413       Motion for an Examination of Defendant Elizabeth Holmes Pursuant to Federal
                                   2                    Rule of Criminal Procedure 12.2(c)
                                                        United States’ Reply in Support of Motion for Examination of Defendant
                                   3                    Elizabeth Holmes Pursuant to Federal Rule of Criminal Procedure 12.2(c)
                                              430
                                                        (Government Redacted Version)
                                   4

                                   5

                                   6           The Court finds it appropriate to partially unseal the following documents related to
                                   7   Defendants’ motions to sever and Holmes’s Rule 12.2 defense, with minimal redactions1:
                                   8

                                   9       Docket No.                                 Document
                                                        Defendant Ramesh “Sunny” Balwani’s Notice of Motion and Motion to Sever
                                  10          189
                                                        Declaration of Jeffrey B. Coopersmith in Support of Defendant Ramesh “Sunny”
                                  11          190       Balwani’s Motion to Sever
                                  12
                                                        Defendant Elizabeth A. Holmes’ Notice Pursuant to Federal Rule of Criminal
Northern District of California
 United States District Court




                                  13          237       Procedure 12.2(b)

                                  14                    Motion for Severance
                                              238
                                  15          293       Transcript of Sealed Proceedings, January 13, 2020, 2:30 p.m.

                                  16                    Defendant Ramesh “Sunny” Balwani’s Supplemental Memorandum in Support
                                              299       of Motion to Sever and Administrative Motion to Seal
                                  17
                                                        United States’ Opposition to Defendant Ramesh “Sunny” Balwani’s Motion to
                                  18          313       Sever

                                  19                    Elizabeth Holmes’s Reply to Government’s Opposition to Mr. Balwani’s Motion
                                              324       to Sever
                                  20
                                                        Defendant Ramesh “Sunny” Balwani’s Reply in Support of Motion to Sever
                                              325
                                  21
                                                        United States’ Supplemental Brief in Opposition to Defendant Ramesh
                                  22          342       Balwani’s Motion to Sever

                                  23                    Defendant Ramesh “Sunny” Balwani’s Surreply in Support of Motion to Sever
                                              351
                                  24

                                  25   1
                                        The Court finds that maintaining these minimal redactions are necessary to protect certain
                                  26   privacy interests of Holmes as a victim of a crime and medical information unrelated to these
                                       criminal proceedings, as well as her Fifth and Six Amendment interests as described further
                                  27   below. The Court finds that there are no less restrictive means available to protect those interests.

                                  28   Case No.: 18-cr-00258-EJD-1
                                       ORDER RE DOW JONES’S MOT. TO UNSEAL
                                                                         5
                                          Case 5:18-cr-00258-EJD Document 965 Filed 08/28/21 Page 6 of 8



                                                       Order Granting in Part and Denying in Part Defendant Balwani’s Motion to
                                   1        369        Sever; Finding Moot Holmes’s Motion to Sever
                                   2        382        United States’ Motion for Examination of Defendant Elizabeth Holmes Pursuant
                                                       to Federal Rule Of Criminal Procedure 12.2(c)
                                   3
                                            383        Declaration of Vanessa Baehr-Jones in Support of United States’ Motion for
                                   4                   Examination of Defendant Elizabeth Holmes Pursuant to Federal Rule of
                                                       Criminal Procedure 12.2(c)
                                   5
                                            414        Opposition to Government’s Motion for an Examination of Defendant Elizabeth
                                   6                   Holmes Pursuant to Federal Rule of Criminal Procedure 12.2(c)
                                   7        431        United States’ Reply in Support of Motion for Examination of Defendant
                                                       Elizabeth Holmes Pursuant to Federal Rule of Criminal Procedure 12.2(c)
                                   8
                                            434        Declaration of Daniel A. Martell, Ph.D.
                                   9

                                  10   These documents shall be unsealed in full once a jury has been impaneled and admonished (except
                                  11   for portions citing to documents constituting direct evidence of Holmes’s proposed Rule 12.2
                                  12   defense, as described below).
Northern District of California
 United States District Court




                                  13          As the parties have observed, information relating to Holmes’s Rule 12.2 defense will
                                  14   likely be subject of media and public scrutiny. See Dkt. No. 929 at 1; 930 at 1. The Supreme
                                  15   Court has observed:
                                  16                  The Court has long recognized that adverse publicity can endanger
                                                      the ability of a defendant to receive a fair trial. To safeguard the due
                                  17                  process rights of the accused, a trial judge has an affirmative
                                                      constitutional duty to minimize the effects of prejudicial pretrial
                                  18                  publicity. And because of the Constitution’s pervasive concern for
                                                      these due process rights, a trial judge may surely take protective
                                  19                  measures even when they are not strictly and inescapably necessary.
                                  20   Gannett Co., Inc. v. DePasquale, 443 U.S. 368, 378 (1979)) (internal citations omitted). Bearing
                                  21   this directive in mind, the Court finds it appropriate to temporarily maintain the sealed status of
                                  22   portions of a few documents constituting direct evidence of Holmes’s proposed Rule 12.2 defense
                                  23   to protect Holmes’s Fifth and Sixth Amendment rights, as well as portions of other documents that
                                  24   cite to those documents. Introduction of Rule 12.2 evidence is Holmes’s prerogative, and she may
                                  25   ultimately choose not to rely on that evidence and instead rely entirely on evidence the
                                  26   Government puts forward. Unsealing these documents prior to her introduction of the Rule 12.2
                                  27   defense would pose a substantial probability of harming her constitutional interests where the
                                  28   Case No.: 18-cr-00258-EJD-1
                                       ORDER RE DOW JONES’S MOT. TO UNSEAL
                                                                         6
                                            Case 5:18-cr-00258-EJD Document 965 Filed 08/28/21 Page 7 of 8




                                   1   anticipated adverse publicity could prejudice the jury against her and/or prematurely compelling

                                   2   Holmes to testify when she might choose otherwise. Maintaining the sealed status of the Rule

                                   3   12.2 defense evidence at this early juncture is consistent with the constitutional concerns evident

                                   4   in Rule 12.2. See Fed. R. Crim. P 12.2(c)(4)(A) (prohibiting the admission into evidence of

                                   5   defendant’s Rule 12.2 examination statements, expert testimony, and fruits thereof “in any

                                   6   criminal proceeding except on an issue regarding mental condition on which the defendant has

                                   7   introduced evidence of incompetency or evidence requiring notice under Rule 12.2(a) or (b)(1) . . .

                                   8   .”). The Court finds that there are no alternatives to sealing these documents that would

                                   9   adequately protect Holmes’s Fifth and Sixth Amendment interests. The Court will revisit this

                                  10   provisional sealing upon Holmes’s introduction of this evidence at trial, at which time the Rule

                                  11   12.2 defense and her mental state will be fully at issue.

                                  12           Accordingly, the following document portions will remain provisionally partially sealed
Northern District of California
 United States District Court




                                  13   unless and until Holmes introduces evidence of her Rule 12.2 defense at trial:

                                  14

                                  15       Docket No.                                   Document
                                                        December 5, 2019 Declaration of Dr. Mindy Mechanic (attached to Holmes’s
                                  16          238       Motion for Severance)
                                  17                    Holmes’ Notice of Submission in Response to January 13, 2020 Sealed
                                              288       Hearing
                                  18
                                                        January 31, 2020 Declaration of Renee Binder, M.D. (attached to United
                                  19          313       States’ Opposition to Defendant Ramesh “Sunny” Balwani’s Motion to Sever)
                                  20                    Declaration of Vanessa Baehr-Jones in Support of United States’ Opposition to
                                              314       Defendant Ramesh “Sunny” Balwani’s Motion to Sever
                                  21
                                                        Declaration of Renee Binder, M.D.
                                  22          432

                                  23           As the Court described on the record at the August 10, 2021 hearing, the Clerk’s Office
                                  24   has instituted new procedures that permit the parties to file administrative motions to seal through
                                  25   ECF.2 Going forward, the parties shall follow those procedures. The parties may not submit any
                                  26
                                       2
                                  27    See https://www.cand.uscourts.gov/cases-e-filing/cm-ecf/e-filing-my-documents/e-filing-under-
                                       seal-in-criminal-cases/.
                                  28   Case No.: 18-cr-00258-EJD-1
                                       ORDER RE DOW JONES’S MOT. TO UNSEAL
                                                                                       7
                                          Case 5:18-cr-00258-EJD Document 965 Filed 08/28/21 Page 8 of 8




                                   1   further requests to seal material based on the Court’s January 14, 2020 order provisionally sealing

                                   2   materials (Dkt. No. 268).

                                   3          IT IS SO ORDERED.

                                   4   Dated: August 27, 2021

                                   5                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 18-cr-00258-EJD-1
                                       ORDER RE DOW JONES’S MOT. TO UNSEAL
                                                                         8
